DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
Huomo does not disclose or suggest the foregoing element of claim 1, which recites "the control circuit sets a frequency of the modulation code to a multiple of an output power frequency of the power supply."
The Examiner contends that
Huomo discloses a control circuit [Fig 2a, (206)] {¶ (0103)} sets a frequency of the modulation code [118] {¶ (0105)} to a multiple [Fig 1, (via 118s)] {¶ (0100)} of an output power frequency [synchronized frequency of 118s at grid] {¶ (0100-0101)} of the power supply [119] {¶ (0100)}. So we can see frequency code generated via 118s is synchronized to feed power to the grid from power supply 119. Hence the rejection.
The Applicant alleges that
nowhere does Sellwood disclose or suggest how a frequency of the demodulation code is associated with an input power frequency of the load. Huomo does not cure this deficiency nor is it relied upon as doing so.
The Examiner contends that

The Applicant alleges that
Huomo does not disclose or suggest the foregoing elements of claim 5 which recites "when the modulation code is not synchronized with the output power of the power supply, the control circuit stops the code modulation of the output power of the power supply for a time interval", or  
"the time interval including a moment at which a polarity of the output power of the power supply changes".
The Examiner contends that
Huomo discloses when the modulation code [Figs 1 & 2, (at frequency modulation device 118] is not synchronized [at zero crossing] {¶ (0114)} with the output power of the power supply [119] {¶ (0146)}, the control circuit [206] {(0148)} stops [at zero frequency] the code modulation of the output power of the power supply [119] for a time interval [rise time & fall time] {¶ (0024)}". Hence the rejection.
The Applicant alleges that
Sellwood does not disclose or suggest the foregoing element recited claim 6, which recites "when the demodulation  

The Examiner contends that
Sellwood discloses demodulation and Huomo discloses a modulation code [via 118] {¶ (0105)} is not synchronized [at zero crossing] {¶ (0114)} with the input power of the load [grid], the control circuit [Fig 2a, (206)] {¶ (0103)} stops the code demodulation [at zero-frequency] of the code-modulated wave for a time interval [rise time & fall time] {¶ (0024)}", and "the time interval [rise time & fall time] {¶ (0024)} including a moment [at zero-frequency] {¶ (0114)} at which a polarity of the input power of the load [grid] changes".
The combined modulation and demodulation od Huomo and Sellwood disclose all elements of the claimed invention. Hence rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 5 stand rejected under 35 U.S.C. 103 as being unpatentable over Huomo et al. Pub No. US 2016/0248254.
Regarding Independent Claim 1
Huomo et al. disclose a power transmitter apparatus [Fig 1, (100)] {¶ (0088)} for transmitting power to at least one power receiver apparatus [104] {¶ (0088)} via a transmission path [via 108] {¶ (0090)}, the power transmitter apparatus [100] comprising: 
a code modulation circuit [118] {¶ (0097)} to which output power of a power supply [at 112] {¶ (0091)} is supplied, the code modulation circuit [118] modulating the output power of the power supply [at 112] to generate a code-modulated wave [via 118] by code modulation using a first modulation code [at 1st 118] based on a first code sequence [at 1st 118] {¶ (0097)}, and 
transmitting the code-modulated wave [via 118] {¶ (0097)} to the at least one power receiver apparatus [104] {¶ (0088)} via the transmission path [via 108] {¶ (0088-0098)}.
Huomo et al. Fig 1 fail to disclose a control circuit that controls the code modulation circuit, 
wherein the control circuit sets a frequency of the modulation code to a multiple of an output power frequency of the power supply.
However, Huomo et al. Fig 2a disclose a control circuit [Fig 2a, (206)] {¶ (0106)} that controls the code modulation circuit [208] {¶ (0106)}, 
wherein the control circuit [206] sets a frequency of the modulation code {¶ (0105)} to a multiple [10 to 200MHZ] {¶ (0128)} of an output power frequency of the power supply [at 112] {¶ (0091)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Huomo et al. Fig 1 and Huomo et al. Fig 2a to have codes generated to control power flow to/from a power unit.
Independent Claim 5
Huomo et al. disclose a power transmitter apparatus [Fig 1, (100)] {¶ (0088)} for transmitting power to at least one power receiver apparatus [104] {¶ (0088)} via a transmission path [via 108] {¶ (0090)}, the power transmitter apparatus [100] comprising: 
a code modulation circuit [118] {¶ (0097)} to which output power of a power supply [at 112] {¶ (0091)} is supplied, the code modulation circuit [118] modulating the output power of the power supply [at 112] to generate a code-modulated wave [via 118] by code modulation using a modulation code based on a code sequence {¶ (0097)}, and 
transmitting the code-modulated wave [via 118] to the power receiver apparatus [104] via the transmission path [via 108] [via 108] {¶ (0088-0098)}.
Huomo et al. Fig 1 fail to disclose a control circuit that controls the code modulation circuit, wherein, 
when the modulation code is not synchronized with the output power of the power supply, the control circuit stops the code modulation of the output power of the power supply for a time interval corresponding to a predetermined number of bits in one cycle of the modulation code, the time interval including a moment at which a polarity of the output power of the power supply changes.
However, Huomo et al. Fig 2a a control circuit [Fig 2a, (206)] {¶ (0106)} that controls the code modulation circuit [208] {¶ (0106)}, wherein, 
when the modulation code [via 208] {¶ (0106)} is not synchronized with the output power of the power supply [at 112] {¶ (0091)}, the control circuit [206] stops the code modulation of the output power [at 112] of the power supply for a time interval [via 210] stored in 204] {¶ (0105)} , the time interval [rise time & fall time] {¶ (0024)} including a moment at which a polarity of the output power [at 112] of the power supply changes [at zero-crossing] {¶ (0105-0106)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Huomo et al. Fig 1 and Huomo et al. Fig 2a to have codes generated to control power flow to/from a power unit.
Claims 2 & 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Huomo et al. Pub No. US 2016/0248254 in view of Sellwood et al. Patent No. 4979087.
Regarding Independent Claim 2
Huomo et al. disclose a power receiver apparatus [Fig 1, (104)] {¶ (0088)} for receiving a code-modulated wave [via 108] {¶ (0111)} from at least one power transmitter apparatus [Fig 1, (100)] {¶ (0088)} via a transmission path [via 108], the code-modulated wave [via 108] including power modulated by code modulation [via 118] {¶ (0097)} using a first modulation code [at 1st 118] based on a first code sequence [at 1st 118] {¶ (0097)}, the power receiver apparatus [104] {¶ (0088-0091)}.
Huomo et al. fail to disclose a code demodulation circuit that is connected to a load, the code demodulation circuit demodulating the received code-modulated wave to generate demodulated power by code demodulation using a first demodulation code based on a second code sequence identical to the first code sequence, and 
supplying the demodulated power to the load; and 
a control circuit that controls the code demodulation circuit, 

However, Sellwood et al. disclose a code demodulation circuit [Fig 1, (7)] {Col. 3, (L58-L66)} that is connected to a load [Fig 1, (LOAD)], the code demodulation circuit [7] demodulating the received code-modulated wave [via 5 & 6] {Col. 3, (L53-L60)} to generate demodulated power by code demodulation using a demodulation code [via 7] based on a second code sequence [via  a second demodulator] {Col. 3, (L19-L25)} identical to the first code sequence [via 1st  demodulator 7], and 
supplying the demodulated power [via 7] to the load [LOAD]; and 
a control circuit [via 3] {Col. 3, (L39-L41)} that controls the code demodulation circuit [7], 
wherein the control circuit [via 3] sets a frequency of the demodulation code [via 7] to a multiple of an operable input power frequency {Col. 3, (L13-L19)} of the load [LOAD] {Col. 3, (L36-L66)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Huomo et al. and Sellwood et al. to demodulate from higher frequency to lower frequency to maintain synchronism and provide isolated power supplies to downstream loads.
Regarding Independent Claim 6
Huomo et al. disclose a power receiver apparatus [Fig 1, (104)] {¶ (0088)} for receiving a code-modulated wave [via 108] {¶ (0111)} from at least one power transmitter apparatus [Fig 1, (100)] {¶ (0088)} via a transmission path [via 108], the code-modulated wave [via 108] including power modulated by code modulation [via 118] {¶ st 118] based on a first code sequence [at 1st 118] {¶ (0097)}, the power receiver apparatus [104] {¶ (0088-0091)}.
Huomo et al. fail to disclose a code demodulation circuit that is connected to a load, the code demodulation circuit demodulating the received code-modulated wave to generate demodulated power by code demodulation using a demodulation code based on a code sequence identical to the code sequence of the modulation code used for the code modulation, and supplying the demodulated power to the load; and 
a control circuit that controls the code demodulation circuit, wherein, when the demodulation code is not synchronized with the input power of the load, the control circuit stops the code demodulation of the code-modulated wave for a time interval corresponding to a predetermined number of bits in one cycle of the demodulation code, the time interval including a moment at which a polarity of the input power of the load changes.
However, Sellwood et al. disclose a code demodulation circuit [Fig 1, (7)] {Col. 3, (L58-L66)} that is connected to a load [Fig 1, (LOAD)], the code demodulation circuit [7] demodulating the received code-modulated wave [via 5 & 6] {Col. 3, (L53-L60)} to generate demodulated power by code demodulation using a demodulation code [via 7]  based on a second code sequence [via  a second demodulator] {Col. 3, (L19-L25)}  identical to the first code sequence [via 1st  demodulator 7], and 
supplying the demodulated power [via 7] to the load [LOAD]; and 
a control circuit [via 3] {Col. 3, (L39-L41)} that controls the code demodulation circuit [7], wherein, when the demodulation code [via 7] is not synchronized with the input power of the load [7], the control circuit [via 3] stops the code demodulation [via 7] of the code-rise time & fall time] {¶ (0024)} including a moment at which a polarity of the input power [at mains] of the load changes {Col. 3, (L43-L49)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Huomo et al. and Sellwood et al. to demodulate from higher frequency to lower frequency to maintain synchronism and provide isolated power supplies to downstream loads.
Note: Sellwood demodulator does not disclose the time interval corresponding to a predetermined number of bits in one cycle. However, Huomo discloses a time interval [at a moment of zero-crossing which can be utilized for demodulation also just like in modulation.
Allowable Subject Matter
Claims 3, 4 & 7 are allowed. Plural controllers of claim 3 & 7 with the corresponding control features of code demodulation circuit based on 1st code sequence and 2nd code sequence being novel. Claim 4 depends on claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838